Citation Nr: 1102369	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  04-33 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel 
INTRODUCTION

The Veteran had active service from November 1952 to November 
1954.  

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued in June 2004 (service 
connection for hypertension) and July 2007(service connection for 
tinnitus) by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

The Veteran testified at a hearing before a Veterans Law Judge 
(VLJ) from the Board in May 2005.  A transcript of that hearing 
is of record.

An October 2009 letter from the Board notified the Veteran that 
the VLJ who conducted his May 2005 hearing was no longer employed 
by the Board and advised him of the opportunity to provide 
testimony before a current VLJ of the Board.  In his November 
2009 response, the Veteran requested a hearing before a VLJ at 
the RO.  In March 2010, the Board remanded this matter to RO via 
the Appeals Management Center (AMC) in Washington, DC, for 
additional development.

In November 2010, the Veteran testified at a videoconference 
hearing before the undersigned VLJ; a transcript of that hearing 
is of record.  During that month, the Veteran submitted to the 
Board additional evidence for consideration in connection with 
the claims on appeal along with a waiver of RO jurisdiction of 
such evidence.  The Board accepts this evidence for inclusion in 
the record on appeal.  38 C.F.R. § 20.1304 (2010).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for hypertension 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the AMC.


FINDING OF FACT

Tinnitus is as likely as not causally related to active service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, tinnitus was 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Regarding the claim of entitlement to service connection for 
tinnitus, the Board is granting in full the benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any error 
was committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and need not be further 
considered.

Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may be established for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  Generally, the evidence must show: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen 
v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 
Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)).

Service connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or during 
the applicable presumptive period.  In addition, certain chronic 
diseases, including other organic diseases of the nervous system, 
may be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree within 
one year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309 (2010).

To establish service connection for tinnitus, the veteran is not 
obliged to show that his tinnitus was present during active 
military service.  However, if there is insufficient evidence to 
establish that a claimed chronic disability was present during 
service, the evidence must establish a nexus between his current 
disability and his in-service exposure to loud noise.  Godfrey v. 
Derwinski, 2 Vet. App. 352 (1992).

In each case where a veteran is seeking service connection for 
any disability, due consideration shall be given to the places, 
types, and circumstances of such veteran's service as shown by 
such veteran's service record, the official history of each 
organization in which such veteran served, such veteran's 
treatment records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a) (West 2002 and Supp. 2010).


In the case of a veteran who engaged in combat with the enemy in 
active service with a military, naval, or air organization of the 
United States during a period of war, the Secretary of VA shall 
accept as sufficient proof of service-connection of any disease 
or injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service incurrence 
or aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of such 
incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) 
(West 2002 and Supp. 2010).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has rejected the view that competent medical 
evidence is required when the determinative issue in a claim for 
benefits involves either medical etiology or a medical diagnosis.  
Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 
F.3d 1331, 1335 (Fed. Cir. 2006).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be determined 
as a question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight of 
the "positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against the 
claim: the appellant prevails in either event.  However, if the 
weight of the evidence is against the appellant's claim, the 
claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is meant 
one which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102 (2010).

Factual Background and Analysis

The Veteran seeks entitlement to service connection for tinnitus.

Service treatment records do not reflect any complaints, 
findings, or diagnosis of tinnitus.  A January 1952 Certificate 
of Acceptability, the Veteran was found to be acceptable for 
induction into the Armed Services.  The Veteran's DD Form 214 
listed his most significant duty assignment as Section Leader 
Mortarman.  Service personnel records in the Veteran's claims 
file verify his status as a combat veteran, specifically his 
receipt of the Combat Infantryman Badge (CIB).

Post-service VA treatment records dated in September 2002 
detailed that the Veteran complained of intermittent, bilateral 
tinnitus.  The examiner assessed cerumen impactions, 
sensorineural hearing loss, and intermittent tinnitus, opining 
that it was more than likely as not that a component of the 
Veteran's hearing loss was the result of acoustic trauma suffered 
while on active duty. 

In March 2008, the Veteran submitted a photocopy of a newspaper 
article that discussed the epidemic numbers of current soldiers 
and Marines that come home with permanent hearing loss and 
ringing in their ears. 

In the June 2009 VA audio examination report, the Veteran 
complained of intermittent, bilateral tinnitus.  He reported in-
service exposure to mortar, tank cannon, and machine gun fire and 
denied use of hearing protection while in military service.  He 
reported pre-service occupational exposure to sewing machine 
noise for three to four years and construction noise for seven to 
eight months with no hearing protection.  He denied occupational 
noise exposure after service and reported recreational noise 
exposure when at the firing range or hunting (for about five 
years after service) or when using lawn equipment, indicating 
that he wore muff style hearing protection doing these 
activities.  The Veteran could not recall a specific date or 
circumstance of onset of tinnitus, but estimated that he first 
experienced tinnitus around 1981.  

The examiner initially observed that the Veteran's that tinnitus 
was as likely as not a symptom associated with hearing loss.  She 
also opined that bilateral hearing loss was at least as likely as 
not caused by or a result of acoustic trauma incurred in service.  
However, she subsequently determined that tinnitus was not caused 
by or a result of acoustic trauma incurred in service.  Her 
rationale for the latter opinion was that the Veteran's military 
records were silent for tinnitus, that the Veteran first reported 
noticing tinnitus in 1981 (about 25 years after leaving military 
service), and that most tinnitus occurs soon after military 
service (within six months to one year). 

In a June 2009 rating decision of record, the RO granted 
entitlement to service connection for bilateral hearing loss. 

In a January 2010 private audiology evaluation report, the 
Veteran complained of intermittent tinnitus since the early 
1950's.

In multiple written statements as well as during his November 
2010 hearing, the Veteran complained of bilateral tinnitus as 
well as reported in-service noise exposure in his duties as a 
mortarman and from enemy artillery without hearing protection.  
In a July 2009 statement, he specifically reported that he first 
noticed his claimed tinnitus in service and had suffered from 
ringing his ears since service.  During his November 2010 
hearing, he asserted that the claimed tinnitus interfered with 
his hearing.  

As an initial matter, the Board notes that the post-service VA 
and private evaluation reports have reflected a diagnosis of 
tinnitus.  Shedden element (1) is therefore met.  The Board has 
also considered the Veteran's statements concerning in-service 
noise exposure as well as his documented duty assignments and 
status as a combat veteran.  Under 38 U.S.C.A. § 1154(b), in-
service incurrence of injury is met as to tinnitus.  Accordingly, 
Shedden element (2) is satisfied as to this claim.

A finding of a nexus between the Veteran's current tinnitus and 
in-service noise exposure is still needed to satisfy Shedden 
element (3).  Here, the fact that the Veteran has been diagnosed 
as having hearing loss and has been awarded service connection 
for hearing loss adds to the credibility of his contention that 
his tinnitus is related to service because "an associated 
hearing loss is usually present" with tinnitus.  See The MERCK 
Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear 
Problems.  Concerning this, the Board notes that tinnitus may 
occur as a symptom of nearly all ear disorders including 
sensorineural or noise-induced hearing loss.  Id.  With regard to 
the latter, the evidence of record reflects that the Veteran's 
bilateral hearing loss is noise-induced, i.e., a result of his 
exposure to acoustic trauma during service.  In this regard, the 
Board notes that "high frequency tinnitus usually accompanies 
[noise-induced] hearing loss."  The MERCK Manual, Section 7, Ch. 
85, Inner Ear.

While the June 2009 VA examiner opined that that the Veteran's 
tinnitus was not caused by or a result of acoustic trauma 
incurred in service, she also indicated that tinnitus was as 
likely as not a symptom associated with hearing loss.  As noted 
above, the cited provisions from The MERCK Manual confirm that 
tinnitus usually accompanies sensorineural or noise-induced 
hearing loss.  

Additionally, the Board notes the June 2009 VA examiner's opinion 
that the Veteran's tinnitus was not caused by or a result of 
acoustic trauma incurred in service was based at least in part on 
that Veteran's assertion that he first noticed tinnitus in 1981 
(about 25 years after leaving military service).  However, the 
Veteran has since emphatically clarified that he began to 
experience tinnitus or ringing in his ears during service.  The 
Board further notes that tinnitus is subjective, and the kind of 
condition to which lay testimony is competent.  Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent 
to testify to symptomatology capable of lay observation); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay 
evidence requires facts perceived through the use of the five 
senses).  The undersigned also found the Veteran's testimony 
during the November 2010 hearing to be credible.  Dalton v. 
Nicholson, 21 Vet. App. 23, 38 (2007) (as a finder of fact, the 
Board, when considering whether lay evidence is satisfactory, may 
also properly consider internal inconsistency of the statements, 
facial plausibility, consistency with other evidence submitted on 
behalf of the veteran, and the veteran's demeanor when testifying 
at a hearing).  

Here, based on the prior determination that service connection is 
warranted for hearing loss, the provisions from The MERCK Manual 
noted above, and the Veteran's credible assertions, the Board 
concludes that there is support for the conclusion that the 
Veteran's tinnitus is attributed to his period of active military 
service.  Consequently, the Board finds, based on this record 
that the Veteran's tinnitus is as likely as not associated with 
his service-connected noise-induced bilateral hearing loss as it 
is the result of some other factor or factors.  

Therefore, on the basis of the above analysis, and after 
consideration of all of the evidence, the Board finds it is as 
likely as not that the Veteran's tinnitus is related to his 
active military service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, the 
appeal is granted.


ORDER

Entitlement to service connection for tinnitus is granted. 


REMAND

The Board's review of the claims file reveals that further 
development on the matter of entitlement to service connection 
for hypertension is warranted.

In a May 2007 decision, the Board denied entitlement to service 
connection for hypertension.  The Veteran appealed the decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In a November 2008 Joint Motion for Remand, the parties 
agreed that a remand was required because the Board did not 
fulfill the duty to assist under 38 U.S.C.A. § 5103A when it did 
not attempt to obtain potentially relevant treatment records from 
Fort Hamilton Hospital from 1951 or the Armed Forces Physical 
Examination dated in 1951 or 1952.  In a December 2008 Order, the 
Court vacated the appeal, remanding the claim to the Board for 
readjudication.

Evidence of record shows that the Veteran submitted a December 
1951 Order to Report for Armed Forces Physical Examination record 
which showed he was scheduled for an evaluation on December 13, 
1951.  A service pre-induction examination report dated on 
December 13, 1951, detailed that the Veteran was hospitalized at 
Fort Hamilton Army Hospital on December 13, 1951, for 
hypertension and that he was deemed "negative" on January 4, 
1952.  The Veteran also submitted a Certificate of Acceptability 
dated on January 4, 1952, showing that he was found to be 
acceptable for induction into the Armed Services.  

Review of the claims file shows that a search was conducted for 
the pages from the Veteran's personnel file in February 2007.  A 
response indicated that the records were unavailable and appeared 
to have been destroyed in a 1973 fire at the National Personnel 
Records Center (NPRC) in St. Louis, Missouri.  It was further 
noted that although there were alternate records sources that 
often contained information which could be used to reconstruct 
parts of a lost service record, the type of information requested 
could not be reconstructed. 

In addition, the RO requested the Veteran's inpatient clinical 
service treatment records from the National Military Personnel 
Records Center (NPRC) in 2010.  In a July 2010 response, the NPRC 
indicated that such clinical records would have been retired to 
the Veteran's personnel jacket (which may be fire related), and 
that a search for such records should be considered by making a 
"MO5" request.

To date, neither a full copy of the records themselves nor a 
statement that the records are not available appears in the 
claims file.  There is also no indication that search use "MO5" 
was performed.  Under the circumstances of this case, the Board 
believes that further efforts to obtain the requested records 
could prove fruitful.  VA is required to obtain relevant records 
held by any Federal department or agency that the Veteran 
adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 
5103A(c)(3).  These records include service treatment records.  
38 C.F.R. § 3.159(c)(2) (2010).  Thus, a remand is required to 
perform additional searches to attempt to secure these records.  
If no records are available, a negative reply to that effect is 
required.

In a June 2010 statement of record as well as the November 2010 
hearing transcript, it was indicated that the Veteran received 
private treatment from private physicians identified as V. N. H., 
M.D., M. K., M.D., and A. R-M., M.D. for his claimed 
hypertension.  Any records from those private treatment providers 
should also be obtained.  38 C.F.R. § 3.159(c) (2010).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1. The AMC should contact the appellant and 
obtain the names, addresses and approximate 
dates of treatment for all medical care 
providers, VA and non-VA, that treated the 
Veteran for his claimed hypertension for the 
time period since November 1954.  Of 
particular interest are any private treatment 
records from private physicians identified as 
V. N. H., M.D., M. K., M.D., and A. R-M., 
M.D., for the period from November 1954 to 
the present.

After the appellant has signed the 
appropriate releases, those records not 
already associated with the claims folder, 
should be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  If 
the AMC cannot obtain records identified by 
the appellant, a notation to that effect 
should be included in the file.  The 
appellant and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow him the opportunity 
to obtain and submit those records for VA 
review.

2.  Provide the Veteran a NA Form 13055 
(Request for Information Needed to 
Reconstruct Medical Data) to complete and 
return to the AMC. 

3.  The AMC should contact the NPRC and any 
other appropriate federal facility, to 
request a complete copy of the Veteran's 
Official Military Personnel File (OMPF), 
including any pre-induction hospitalization 
records regarding the Veteran's treatment for 
hypertension at the Fort Hamilton Army 
Hospital between December 13, 1951, and 
January 4, 1952, and any Armed Forces 
Physical Examination report dated in December 
1951 or January 1952.  In particular, a PIES 
search using MO5 must be done.  

If, after making reasonable efforts, the AMC 
cannot locate such records, it must 
specifically document what attempts were made 
to locate the records, and indicate in 
writing that further attempts to locate or 
obtain any government records would be 
futile.  The AMC must then: (a) notify the 
claimant of the specific records that it is 
unable to obtain; (b) explain the efforts VA 
has made to obtain that evidence; and (c) 
describe any further action it will take with 
respect to the claim.  The claimant must then 
be given an opportunity to respond.

4.  Upon completion of the above, 
readjudicate the issue on appeal, with 
consideration of all evidence obtained since 
the issuance of the supplemental statement of 
the case in January 2005.  If the benefit 
sought on appeal remains denied, the Veteran 
and his representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond. Thereafter, the case should be 
returned to the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


